DETAILED ACTION
This is the first office action regarding application 16/546,959 filed August 21, 2019. This is a Non-Final Office Action on the merits, Claims 11-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on August 21, 2019 is being considered by the examiner.

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0033] item 103.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 25, 40a, 40b, 40n, 42a, 42b, 42n.  Corrected drawing sheets in compliance 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “103” has been used to designate both "Enhancement Controller" and “Mitigation Controller” in Paragraphs [0033] and [0037].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, claim 3 recites “wherein to identify the controller is configured to identify a geographical location”, the claim is indefinite because it fails to point out which identifying step this claim is associated with. Claim 1 recites two separate instances of identify, “identify a transfer-of-control event” and “identify a potential reason”. For examination purposes the claim has been interpreted to read “wherein to identify a transfer-of-control event the controller is configured to identify a geographical location”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsimhoni (US-20160026180).

Regarding claim 1, Tsimhoni teaches a controller in a vehicle that is configured to (Figure 2, item 100, “Control System”)
predict potential future engagement or disengagement of an automated driving feature of the vehicle (Paragraph [0006], "In accordance with one embodiment, a method for operating an automated vehicle having an automated control mode and a manual control mode includes predicting a transfer-of-control event", here the system is predicting a future transfer-of-control event which is an engagement or disengagement of an automated driving feature)
and proactively implement operations to reduce the likelihood of the disengagement or increase the likelihood of the engagement (Paragraph [0020], "In some embodiments, control system 100 is configured to request that the automated vehicle 10 perform an action based on the transfer-of-control criterion. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control. In such a case, lowering the speed may avoid the transfer of control.", here the system is implementing an action such as reducing the speed in order to reduce the likelihood of a transfer of control)
the controller configured to access a model of transfer-of-control events (Paragraph [0005], "In accordance with one embodiment, an automated vehicle includes a control system configured to selectively transfer the automated vehicle from an automated control mode to a manual control mode based on a transfer-of-control criterion.", here the system is accessing a model of transfer-of-control events/transfer-of-control criterion)
the transfer-of-control events comprising disengagement transfer-of-control events and/or engagement transfer-of-control events (Paragraph [0018], “The terms “transfer-of-control event data” and “event data” refer to any suitable representation of the type of transfer-of-control event (e.g., “changed from automated mode to manual mode”) and the time at which that event occurred.”, here the transfer-of-control event is defined as a changed from automated to manual mode)
the model of transfer-of-control events generated from a crowd-sourced dataset of previous transfer-of-control events and corresponding contexts (Paragraph [0017], "In one embodiment, the transfer-of-control criterion is based on a current context of the automated vehicle and a dataset (e.g., a crowdsourced dataset 114) of previous transfer-of-control events and previous contexts")
identify a transfer-of-control event from the model of transfer-of-control events that has the potential of occurring in the future based on the planned travel path of the vehicle (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position”) (Paragraph [0020], "Such a reason might be a summary of the particular context or contexts that led to that condition (e.g., “night-time+rain”, “sharp curve ahead”, etc. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control.", here the system is looking at the planned route ahead of the vehicle to identify a sharp curve which has a high probability of being a transfer-of-control event based on the dataset)
determine the likelihood of the identified transfer-of-control event occurring in the future (Paragraph [0019], "In one embodiment, the transfer-of-control criterion includes determining whether the transfer-event probability value (or likelihood value)")
access, when the likelihood of the identified transfer-of-control event occurring is greater than a threshold level, a model of reasons for a transfer-of-control event (Paragraph [0019], "In one embodiment, the transfer-of-control criterion includes determining whether the transfer-event probability value (or likelihood value) is greater than a predetermined threshold.") (Paragraph [0034], "Finally, at 308, the system requests that the automated vehicle perform an action based on the transfer-of-control event, as described above. This step might include downloading (via connection 132) portions of dataset 114") (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position.", here the system is determining if a criterion is greater than the threshold, and if the criterion is greater than a threshold the system can access a database which can include reasons for the transfer of control event such as a difficulty recognizing lane markers)
identify a potential reason for the identified transfer-of-control from the model of reasons for a transfer-of-control event (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position. Subsequently, when vehicle 10 is driven on that stretch of highway under similar conditions (e.g., same time-of-day), the driver might be notified that he or she should take manual control.", here the system is identifying that vehicles have trouble recognizing lane markers)
determine, based on the identified potential reason for change-of-control, an action to affect the likelihood of the change-of-control and cause the action to be implemented (Paragraph [0020], "In some embodiments, control system 100 is configured to request that the automated vehicle 10 perform an action based on the transfer-of-control criterion. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control. In such a case, lowering the speed may avoid the transfer of control.", here the system is determining an action such as lowering the speed of the cruise control unit and implementing action).

Regarding claim 2, Tsimhoni teaches the system as discussed above in claim 1, Tsimhoni further teaches
wherein the contexts comprise attributes used to characterize the state of a vehicle, its driver, if any, and surroundings at time of a corresponding transfer-of-control event (Paragraph [0018], "The term “context” as used herein refers to any number of attributes used to characterize the state of vehicle 10, its driver (if any), and its surroundings.").

Regarding claim 3, Tsimhoni teaches the system as discussed above in claim 1, Tsimhoni further teaches
wherein to identify the controller is configured to identify a geographical location of past occurrences of the transfer-of-control event and the corresponding context (Paragraph [0021], "By way of example, consider an example where a particular curve is known to be difficult to negotiate. Dataset 114 will reflect that many automated vehicles entering this curve have transferred control to manual. Subsequently, when vehicle 10 approaches this curve in the automated mode, the driver is alerted (e.g., via a visual cue on display 25) to the fact that a transfer-of-control event is likely to occur.", here the system is identifying a potential transfer-of-control event based on an identified geographical location that has associated historical transfer-of-control events).

Regarding claim 5, Tsimhoni teaches the system as discussed above in claim 1, Tsimhoni further teaches 
"wherein the transfer-event probability data is computed based on the dataset and the current context of the automated vehicle 10. In one embodiment, the transfer-of-control criterion includes determining whether the transfer-event probability value (or likelihood value) is greater than a predetermined threshold.", here the system is determining a likelihood of a transfer-of-control event occurring based on a current context of the vehicle which includes a geographical location).

Regarding claim 6, Tsimhoni teaches the system as discussed above  in claims 1 and 5, Tsimhoni further teaches
wherein to determine the likelihood the controller is configured to determine the likelihood based on the ratio of past-transfer-of-control events over non transfer-of-control events with contexts that are similar to an expected context when the associated geographical location is reached (Paragraph [0026-0027], "More particularly, given a “context” that is characterized by a vector of features f.sub.1 (e.g., “raining”, “night time”, geographical location, etc.), analysis module 204 computes the probability of a transfer as well as the probability of not transferring, given dataset 114. That is, analysis module 204 computes Pr(f.sub.1, . . . f.sub.n|transfer) and Pr(f.sub.1, . . . f.sub.1|not(transfer)) using, for example, naive Bayesian analysis, as is known in the art. Next, analysis module 100 computes the log-likelihood ρ based on those probabilities, e.g.: 

    PNG
    media_image1.png
    40
    449
    media_image1.png
    Greyscale

Finally, analysis module 204 determines whether the log-likelihood value ρ is greater than a predetermined threshold, e.g., a value of 0.6. It will be appreciated that the predetermined threshold may vary, depending upon any number of factors.", here the system is determining a likelihood of transfer p based on a ratio comparing the transfer events to not transfer events based on similar context such as time of day or geographical locaiton).

Regarding claim 7, Tsimhoni teaches the system as discussed above in claim 1, Tsimhoni further teaches
wherein the model of reasons for a transfer-of-control event is generated by clustering past occurrences of the transfer-of-control event based on the context (Paragraph [0021], "By way of example, consider an example where a particular curve is known to be difficult to negotiate. Dataset 114 will reflect that many automated vehicles entering this curve have transferred control to manual. … dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position.", here the system is clustering past occurrences of transfer-of-control events that include reasons for the event such as the sun being in a particular position based on a context such as the geographical location or time of day).

Regarding claim 8, Tsimhoni teaches the system as discussed above in claim 1, Tsimhoni further teaches
"In some embodiments, control system 100 is configured to request that the automated vehicle 10 perform an action based on the transfer-of-control criterion. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control. In such a case, lowering the speed may avoid the transfer of control.", here the system is taking an action in the form of lowering the speed of the vehicle in order to mitigate the need for a disengagement event)

Regarding claim 9, Tsimhoni teaches the system as discussed above in claim 1, Tsimhoni further teaches
wherein to determine an action the controller is configured to compute a time frame within which action should occur to be effective (Claim 8, “The automated vehicle of claim 4, wherein the control system is further configured to learn when it is likely to perform the action.”) (Paragraph [0029], "In one embodiment, control system 100 further includes a learning module 208 configured to learn when control system 100 itself is likely to perform a particular action, given local data (i.e., not crowdsourced data) associated with the behavior of the vehicle and/or its driver. For example, learning module 208 might learn from past hard-braking events, anti-lock braking system (ABS) activation, electronic stability control (ESC) events, and the like for vehicle 10 and/or its driver.", here the system is configured to learn when/a time frame that  an action should 

Regarding claim 10, Tsimhoni teaches the system as discussed above in claim 1, Tsimhoni further teaches wherein to cause the action to occur the controller is configured to 
cause the action to automatically occur when in a first operating mode (Paragraph [0020], "In still other embodiments, the operation of vehicle 10 is automatically modified—e.g., by lowering the audio volume, increasing or decreasing the cabin temperature, engaging the electronic stability control, or the like.", here the examiner is interpreting the automatic occurrence of the action as a first mode)
cause the action to be announced to a user via an announcement when in a second operating mode (Paragraph [0020], "This action may take a variety of forms, ranging from simply notifying the user that a transfer-of-control event is to take place", here simply notifying the user is interpreted as a second mode)
cause the action to both be announced and to automatically occur when in a third operating mode (Claim 5, "The automated vehicle of claim 4, wherein the action includes an alert indicating that the automated vehicle is to be transferred from the automated control mode to the manual control mode.") (Paragraph [0020], "This action may take a variety of forms, ranging from simply notifying the user that a transfer-of-control event is to take place (and optionally allowing the driver to accept or reject that event) to actions that provide accident avoidance or otherwise. In some embodiments, the alert includes a visual representation (e.g., shown via display 25) of a reason for transferring from the automated control mode to the manual control mode. ", here the simultaneous alert of an action and the action automatically occurring is interpreted as a third mode)
and cause the action to both be announced and to automatically occur upon user confirmation when in a fourth operating mode (Paragraph [0020], "This action may take a variety of forms, ranging from simply notifying the user that a transfer-of-control event is to take place (and optionally allowing the driver to accept or reject that event)", here the system has an optional mode interpreted as a fourth mode which allows a driver to confirm an action).

Regarding claim 11, Tsimhoni teaches a method for
predicting potential future engagement or disengagement of an automated driving feature of the vehicle (Paragraph [0006], "In accordance with one embodiment, a method for operating an automated vehicle having an automated control mode and a manual control mode includes predicting a transfer-of-control event", here the system is predicting a future transfer-of-control event which is an engagement or disengagement of an automated driving feature)
and proactively implement operations to reduce the likelihood of the disengagement or increase the likelihood of the engagement (Paragraph [0020], "In some embodiments, control system 100 is configured to request that the automated vehicle 10 perform an action based on the transfer-of-control criterion. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control. In such a case, lowering the speed may avoid the transfer of control.", here the system is implementing an action such as reducing the speed in order to reduce the likelihood of a transfer of control)
the method comprising accessing a model of transfer-of-control events (Paragraph [0005], "In accordance with one embodiment, an automated vehicle includes a control system configured to selectively transfer the automated vehicle from an automated control mode to a manual control mode based on a transfer-of-control criterion.", here the system is accessing a model of transfer-of-control events/transfer-of-control criterion)
the transfer-of-control events comprising disengagement transfer-of-control events and/or engagement transfer-of-control events (Paragraph [0018], “The terms “transfer-of-control event data” and “event data” refer to any suitable representation of the type of transfer-of-control event (e.g., “changed from automated mode to manual mode”) and the time at which that event occurred.”, here the transfer-of-control event is defined as a changed from automated to manual mode)
the model of transfer-of-control events generated from a crowd-sourced dataset of previous transfer-of-control events and corresponding contexts (Paragraph [0017], "In one embodiment, the transfer-of-control criterion is based on a current context of the automated vehicle and a dataset (e.g., a crowdsourced dataset 114) of previous transfer-of-control events and previous contexts")
identifying a transfer-of-control event from the model of transfer-of-control events that has the potential of occurring in the future based on the planned travel path of the vehicle (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position”) (Paragraph [0020], "Such a reason might be a summary of the particular context or contexts that led to that condition (e.g., “night-time+rain”, “sharp curve ahead”, etc. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control.", here the system is looking at the planned route ahead of the vehicle to identify a sharp curve which has a high probability of being a transfer-of-control event based on the dataset)
determining the likelihood of the identified transfer-of-control event occuring in the future (Paragraph [0019], "In one embodiment, the transfer-of-control criterion includes determining whether the transfer-event probability value (or likelihood value)")
accessing, when the likelihood of the identified transfer-of-control event occuring is greater than a threshold level, a model of reasons for a transfer-of-control event (Paragraph [0019], "In one embodiment, the transfer-of-control criterion includes determining whether the transfer-event probability value (or likelihood value) is greater than a predetermined threshold.") (Paragraph [0034], "Finally, at 308, the system requests that the automated vehicle perform an action based on the transfer-of-control event, as described above. This step might include downloading (via connection 132) portions of dataset 114") (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position.", here the system is determining if a criterion is greater than the threshold, and if the criterion is greater 
identifying a potential reason for the identifed transfer-of-control from the model of reasons for a transfer-of-control event (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position. Subsequently, when vehicle 10 is driven on that stretch of highway under similar conditions (e.g., same time-of-day), the driver might be notified that he or she should take manual control.", here the system is identifying that vehicles have trouble recognizing lane markers)
determining, based on the identified potential reason for change-of-control, an action to affect the likelihood of the change-of-control and causing the action to be implemented (Paragraph [0020], "In some embodiments, control system 100 is configured to request that the automated vehicle 10 perform an action based on the transfer-of-control criterion. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control. In such a case, lowering the speed may avoid the transfer of control.", here the system is determining an action such as lowering the speed of the cruise control unit and implementing action).

Regarding claim 12, Tsimhoni teaches the method as discussed above in claim 11, Tsimhoni further teaches
”Analysis module 204 includes any suitable combination of hardware and/or software configured to predict that a transfer-of-control event will (or should) occur based on the transfer-of-control criterion. As described above, the transfer-of-control criterion may take a variety of forms. While analysis module 204 is illustrated as being part of control module 100, certain functionality provided by this module might be distributed to other servers or controllers, such as server 112 of FIG. 1. That is, analysis as described below may be performed substantially within vehicle 10 (e.g., based on previously downloaded information derived from dataset 114), performed substantially by external server 112, or any combination thereof.”, here the system is capable of accessing the model/criterion that could be located on a server)
and accessing a model of reasons for a transfer-of-control event comprises accessing a model of reasons for a transfer-of-control event from a cloud-based server (Paragraph [0034], “This step might include downloading (via connection 132) portions of dataset 114 that relate to the current context of vehicle 10”) (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position.", here the system can access/download a dataset from a remote server and that data set comprises information relating to reasons for transfer of control such as difficulty recognizing lane markers associated with a stretch of road).

Regarding claim 13, claim 13 is similar in scope to claim 5 and therefore is rejected under similar rationale.

Regarding claim 14, claim 14 is similar in scope to claim 6 and therefore is rejected under similar rationale.

Regarding claim 15, claim 15 is similar in scope to claim 7 and therefore is rejected under similar rationale.

Regarding claim 16, claim 16 is similar in scope to claim 8 and therefore is rejected under similar rationale.

Regarding claim 17, claim 17 is similar in scope to claim 9 and therefore is rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claim 10 and therefore is rejected under similar rationale.

Regarding claim 19, Tsimhoni teaches the method as discussed above in claims 11 and 18, Tsimhoni further teaches
further comprising updating a user model of transfer-of-control based on user reaction to the announcement (Paragraph [0030], “In one embodiment, control system 100 further includes a second learning module 210 configured to adapt the transfer-of-control criterion based on learned driver behavior. … the driver chooses certain turning points in response to turn-by-turn advice. …. The resulting information can be used to modify the transfer-of-event criterion and/or the action to be taken in a given context.”, here the system is learning how a driver responds to situations including alerts such as turn by turn directions and updating the model based on their responses)
the updating including recording the announcement, vehicle state, action, whether a transfer-of-control event occurred, and reason for the transfer-of-control event (Paragraph [0023], “Event reporter module 202 includes any suitable combination of hardware and/or software configured to transmit, over a network (e.g., 110 of FIG. 1), transfer-of-control event data and context data associated with the automated vehicle”) (Paragraph [0018], "The term “context” as used herein refers to any number of attributes used to characterize the state of vehicle 10, its driver (if any), and its surroundings. The terms “transfer-of-control event data” and “event data” refer to any suitable representation of the type of transfer-of-control event (e.g., “changed from automated mode to manual mode”) and the time at which that event occurred. The context associated with vehicle 10 may include, for example, the vehicle's geographical location (e.g., GPS coordinates), the speed and acceleration of vehicle 10, whether vehicle 10 is being driven during the day or night, weather conditions (rain, snow, sunny, cloudy, etc.), the identity of the driver, the mood of the driver (as determined from physiological sensors and/or wearable devices), the local curvature of the road, the nature of any media being played within the vehicle (e.g., type of music, volume, etc.), whether vehicle 10 had previously been operated on the current road, traffic conditions (congested, light, etc.). The context may be represented in any suitable fashion, using various encoding schemes. In one embodiment, for example, the context is a stored as a suitable data structure including a set of alphanumeric codes, each associated with a respective context state.", here the system is recording information relating to the context of the vehicle and the transfer-of-event including whether an event occurred, the reason for the event, the state of the vehicle, and transfer-of-control event data is interpreted to include any alerts made or actions taken by the vehicle).

Regarding claim 20, Tsimhoni teaches
Non-transient computer readable media encoded with programming instructions configurable to cause a processor in a vehicle to perform a method (Paragraph [0011], “As used herein, the term module refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.”)
the method comprising accessing a model of transfer-of-control events (Paragraph [0005], "In accordance with one embodiment, an automated vehicle includes a control system configured to selectively transfer the automated vehicle from an automated control mode to a manual control mode based on a transfer-of-control criterion.", here the system is accessing a model of transfer-of-control events/transfer-of-control criterion)
“The terms “transfer-of-control event data” and “event data” refer to any suitable representation of the type of transfer-of-control event (e.g., “changed from automated mode to manual mode”) and the time at which that event occurred.”, here the transfer-of-control event is defined as a changed from automated to manual mode)
the model of transfer-of-control events generated from a crowd-sourced dataset of previous transfer-of-control events and corresponding contexts (Paragraph [0017], "In one embodiment, the transfer-of-control criterion is based on a current context of the automated vehicle and a dataset (e.g., a crowdsourced dataset 114) of previous transfer-of-control events and previous contexts")
identifying a transfer-of-control event from the model of transfer-of-control events that has the potential of occurring in the future based on the planned travel path of the vehicle (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position”) (Paragraph [0020], "Such a reason might be a summary of the particular context or contexts that led to that condition (e.g., “night-time+rain”, “sharp curve ahead”, etc. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control.", here the system is looking at the planned route ahead of the vehicle to identify a sharp curve which has a high probability of being a transfer-of-control event based on the dataset)
"In one embodiment, the transfer-of-control criterion includes determining whether the transfer-event probability value (or likelihood value)")
accessing, when the likelihood of the identified transfer-of-control event occuring is greater than a threshold level, a model of reasons for a transfer-of-control event (Paragraph [0019], "In one embodiment, the transfer-of-control criterion includes determining whether the transfer-event probability value (or likelihood value) is greater than a predetermined threshold.") (Paragraph [0034], "Finally, at 308, the system requests that the automated vehicle perform an action based on the transfer-of-control event, as described above. This step might include downloading (via connection 132) portions of dataset 114") (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position.", here the system is determining if a criterion is greater than the threshold, and if the criterion is greater than a threshold the system can access a database which can include reasons for the transfer of control event such as a difficulty recognizing lane markers)
identifying a potential reason for the identifed transfer-of-control from the model of reasons for a transfer-of-control event (Paragraph [0021], "In another example, dataset 114 might reflect that many automated vehicles have difficulty recognizing the lane markers on a particular stretch of highway when the sun is at a particular position. Subsequently, when vehicle 10 is driven on that stretch of highway under similar conditions (e.g., same time-of-day), the driver might be notified that he or she should take manual control.", here the system is identifying that vehicles have trouble recognizing lane markers)
determining, based on the identified potential reason for change-of-control, an action to affect the likelihood of the change-of-control and causing the action to be implemented (Paragraph [0020], "In some embodiments, control system 100 is configured to request that the automated vehicle 10 perform an action based on the transfer-of-control criterion. … In another embodiment, the set speed of the cruise control unit is lowered if a very sharp curve is approaching and there is high probability of a transfer to manual control. In such a case, lowering the speed may avoid the transfer of control.", here the system is determining an action such as lowering the speed of the cruise control unit and implementing action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsimhoni (US-201600266180) in view of Goldman (US-20170285641).

Regarding claim 4, Tsimhoni teaches the system as discussed above in claim 1, however Tsimhoni does not explicitly teach wherein to identify a transfer-of-control event that has the potential of occurring in the future the controller is configured to identify a transfer-of-control event that has the potential of occurring 20 or 30 minutes in the future.
Goldman teaches a system configured to adaptively select or establish driving modes for autonomous, semi-autonomous, and human-driven vehicles, based on factors such as driver state and environmental information including
wherein to identify a transfer-of-control event that has the potential of occurring in the future the controller is configured to identify a transfer-of-control event that has the potential of occurring 20 or 30 minutes in the future (Paragraph [0110], "If the user drives from Manhattan to the Catskill Mountains of New York every other Friday for years, and perhaps also driving at moderate or leisurely speeds, the system can learn (learning agent function) and assume that the driver will at this time on every other Friday be driving in to a vacation destination.") (Paragraph [0112], "In various embodiments, data informing a present selection of contextual mode can be learned by the system from conditions related to other trips or learned based on user input over time. Such learning can be stored at the system, or remote system or server 50 or user smart device 50, as a user model. The model can be used further by the system while the driver is in the car or is planning the trip remotely") (Paragraph [0135], "The profile can indicate one or more contextual modes, indicating various settings (vehicle and/or non-vehicle—e.g., smartphone or wearable) and could include circumstances in which they are used, such as morning before work, vacation, on a particular stretch of road, during a particular time of year, or under certain weather conditions, for instance.", here the system is capable of learning about a destination based on contextual information such as time of day or the day of the week and based on that destination the system can perform trip planning including 20 or 30 minutes in the future that will involve planning various settings including autonomous to manual handovers). 
Tsimhoni and Goldman are analogous art as they are both generally related to systems and methods for autonomous vehicles specifically predicting and determining contextual conditions that effect the vehicle settings such as autonomous to manual transitions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein to identify a transfer-of-control event that has the potential of occurring in the future the controller is configured to identify a transfer-of-control event that has the potential of occurring 20 or 30 minutes in the future of Goldman in the system for transferring a vehicle from autonomous to manual control of Tsimhoni in order to improve the efficiency of the system and improving the user experience (Goldman, Paragraph [0197-0198], “The automatic implementation is also efficient from the users perspective as the user does not have to adjust each of the settings manually for each context, or be distracted from driving or other activities (e.g., during autonomous driving) by having to do so. By the contextual modes selected, and associated settings, user enjoyment and comfort with vehicle user is increased. Ease of vehicle use is increased by allowing implementation of custom modes automatically based on the circumstances.”). 

Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662   


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662